914 F.2d 1495
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Philip Steven LONEY, also known as Robert Jones, Defendant-Appellant.
No. 89-4035.
United States Court of Appeals, Sixth Circuit.
Sept. 27, 1990.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
In this criminal appeal, Philip Steven Loney seeks review of a judgment of the district court which sentenced him to a total of ten years imprisonment.  His attorney has moved for leave to withdraw as counsel.  Loney has not responded to that motion.  Based upon a review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
On August 2, 1989, a jury found Loney guilty of conspiracy to possess cocaine with the intent to distribute in violation of 21 U.S.C. Sec. 846, possession of cocaine with the intent to distribute in violation of 21 U.S.C. Sec. 841, employing a minor to assist in the distribution of cocaine in violation of 21 U.S.C. Sec. 845, and control of property for the purpose of storing and distributing cocaine in violation of 18 U.S.C. Sec. 2 and 21 U.S.C. Sec. 856.  The district court sentenced him to four concurrent terms of 120 months imprisonment, to be followed by an eight year term of mandatory supervised release.  Loney now appeals that judgment.


3
In the brief submitted pursuant to Anders v. California, 386 U.S. 738 (1967), Loney maintains that his convictions are invalid because they are not supported by sufficient evidence, the trial court erred in instructing the jury, and the trial judge improperly interjected himself during various portions of the trial.  This court has reviewed the record and has concluded that each of those claims is wholly without merit.  Accordingly, the motion for leave to withdraw as counsel is granted and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.